Citation Nr: 0804730	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  02-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder other than PTSD, to include 
schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from October 23, 2000 to 
November 29, 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In a February 2004 decision, the Board denied service 
connection for schizoaffective disorder, claimed as PTSD.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  By an August 2004 
Order, the Court, pursuant to a joint motion, vacated the 
Board's February 2004 decision.  Thereafter the Board 
remanded the case back to the RO in February 2005 to comply 
with the joint motion.  

In a subsequent September 2005 decision, the Board denied 
service connection for PTSD and for an acquired psychiatric 
disorder other than PTSD.  The veteran appealed this decision 
to the Court.  By a May 2006 Order, the Court, pursuant to a 
joint motion, vacated the September 2005 Board decision and 
remanded the case for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

The veteran provided testimony at a hearing before an Acting 
Veteran's Law Judge in May 2003.  However, the Acting 
Veteran's Law Judge who conducted the hearing is no longer 
employed by the Board.  Pursuant to 38 C.F.R. § 20.707, the 
Veteran's Law Judge who conducts a hearing shall participate 
in the final determination of the claim.  In early October 
2007, the veteran was sent a letter by the Board, inquiring 
if he desired to attend a hearing to be conducted by a 
current Veteran's Law Judge.  The same month, the veteran's 
attorney responded, indicating that no hearing was desired.  
In a November 2007 decision, the Board denied the claims.  
Unknown to the Board at that time, the RO had received a 
response to the October 2007 letter in early November 2007, 
directly from the veteran, indicating that he desired to 
attend a video conference hearing to be conducted by a 
Veteran's Law Judge at his local RO.  There is no indication 
that the veteran has withdrawn his request for a hearing, and 
he responded within the time limit provided in the October 
2007 letter, though he did not send his response to the 
Board, as requested.   The Board finds that the veteran 
should be scheduled for his requested hearing.  In the event 
that a Board hearing is held, the Board will vacate its 
November 2007 decision and issue another decision to take its 
place.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Board videoconference hearing in 
accordance with the docket number of his 
appeal.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

